 

Exhibit 10.3

 

sixth AMENDMENT TO CREDIT AGREEMENT

 

This sixth AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of June 26,
2015, by and among QUALITY INVESTMENT PROPERTIES RICHMOND, LLC, a Delaware
limited liability company (“QIPR”), QUALITY TECHNOLOGY SERVICES RICHMOND II,
LLC, a Delaware limited liability company (“QTS Richmond TRS”), QUALITYTECH, LP,
a Delaware limited partnership (“QTLP”), QTS REALTY TRUST, INC., a Maryland
corporation (“REIT”), each of the Lenders party hereto, and REGIONS BANK, as
Administrative Agent (the “Agent”).

 

WHEREAS, QIPR, QTS Richmond TRS, QTLP, REIT, any Additional Subsidiary Borrowers
from time to time a party thereto as “Borrowers” pursuant to §5.5, the Lenders,
the Agent and certain other parties have entered into that certain Credit
Agreement dated as of December 21, 2012 (as amended, supplemented or otherwise
modified and in effect immediately prior to the date hereof, the “Credit
Agreement”); and

 

WHEREAS, QIPR, QTS Richmond TRS, QTLP, REIT, the Lenders and the Agent desire to
amend certain provisions of the Credit Agreement on the terms and conditions
contained herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1. Specific Amendment to Credit Agreement. The Credit Agreement is
amended by deleting the following from subparagraph (b) of the definition of
Change of Control in §1.1 of the Credit Agreement: “(excluding, in the case of
both clause (ii) and (iii) above, any individual whose initial nomination for,
or assumption of office as, a member of the REIT Board occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors or trustees by any Person or group other than a
solicitation for the election of one or more directors or trustees by or on
behalf of the REIT Board)”.

 

Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Agent of a counterpart of this Amendment duly executed by
QIPR, QTS Richmond TRS, QTLP, REIT and the Required Lenders.

 

Section 3. Representations. Each Borrower and Guarantor represents and warrants
to the Agent and each Lender as follows:

 

(a)          Authorization. Each of QIPR, QTS Richmond TRS, QTLP and REIT has
the right and power, and has taken all necessary action to authorize the
execution and delivery of this Amendment and to perform its obligations
hereunder and under the Credit Agreement, as amended by this Amendment, in
accordance with their respective terms. This Amendment has been duly executed
and delivered by the duly authorized officers of QIPR, QTS Richmond TRS and REIT
and a duly authorized officer of the general partner of QTLP, and each of this
Amendment and the Credit Agreement, as amended by this Amendment, is a legal,
valid and binding obligation of QIPR, QTS Richmond TRS, QTLP and REIT
enforceable against QIPR, QTS Richmond TRS, QTLP and REIT in accordance with its
respective terms except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.

 

 

 

 

(b)          Compliance with Laws, etc. The execution and delivery by QIPR, QTS
Richmond TRS, QTLP and REIT of this Amendment and the performance by each of
QIPR, QTS Richmond TRS, QTLP and REIT of this Amendment and the Credit
Agreement, as amended by this Amendment, in accordance with their respective
terms, do not and will not, by the passage of time, the giving of notice or
otherwise: (i) require the approval or consent of, or filing or registration
with, or the giving of any notice to, any court, department, board, governmental
agency or authority; (ii) conflict with or result in any breach or contravention
of any provision of law, statute, rule or regulation to which such Person is
subject or any judgment, order, writ, injunction, license or permit applicable
to any such Person, (iii) conflict with or constitute a default (whether with
the passage of time or the giving of notice, or both) under any provision of the
partnership agreement, articles of incorporation or other charter documents or
bylaws of, or any material agreement or other instrument binding upon, any such
Person or any of its properties, or (iv) result in or require the imposition of
any lien or other encumbrance on any of the properties, assets or rights of any
such Person other than the liens and encumbrances in favor of Agent contemplated
by the Credit Agreement and the other Loan Documents.

 

(c)          No Default. No Default or Event of Default has occurred and is
continuing as of the date hereof or will exist immediately after giving effect
to this Amendment.

 

Section 4. Reaffirmation of Representations by Borrowers and Guarantors. Each of
QIPR, QTS Richmond TRS, QTLP and REIT hereby repeats and reaffirms all
representations and warranties made by such Person to the Agent and the Lenders
in the Credit Agreement and the other Loan Documents to which it is a party on
and as of the date hereof with the same force and effect as if such
representations and warranties were set forth in this Amendment in full.

 

Section 5. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment. This Amendment shall constitute a Loan Document.

 

Section 6. Expenses. The Borrowers shall reimburse the Agent upon demand for all
reasonable out-of-pocket costs and expenses (including attorneys’ fees) actually
incurred by the Agent in connection with the preparation, negotiation and
execution of this Amendment and the other agreements and documents executed and
delivered in connection herewith.

 

Section 7. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

 

Section 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 9. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents (other than the Guaranty
and the Springing Guaranty) remain in full force and effect. Except as expressly
amended by the First Amendment to Guaranty and the First Amendment to Springing
Guaranty, respectively, the Guaranty and Springing Guaranty remain in full force
and effect. This Amendment shall not limit, impair or constitute a waiver of the
rights, powers or remedies available to the Lenders under the Credit Agreement
or any other Loan Document. Unless otherwise stated within any amendment
contained herein, the amendments contained herein shall be deemed to have
prospective application only.

 

- 2 -

 

 

Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

Section 11. Consent of Guarantors; Reaffirmation of Guaranty. Each of QTLP and
QTS Richmond TRS hereby consents to the modifications and amendments relating to
the Credit Agreement and Loan Documents as set forth herein, reaffirms its
continuing obligations to the Agent and the Lenders under the Guaranty and
agrees that the transactions contemplated by the Amendment shall not in any way
affect the validity and enforceability of the Guaranty, or reduce, impair or
discharge the obligations of such Person, in its capacity as a Guarantor,
thereunder. REIT reaffirms its obligations to the Agent and the Lenders under
the Springing Guaranty and agrees that the transactions contemplated by the
Amendment shall not in any way affect the validity and enforceability of the
Springing Guaranty, or reduce, impair or discharge the obligations of REIT, in
its capacity as a Guarantor, thereunder.

 

Section 12. Waiver of Claims. Each of QIPR, QTS Richmond TRS, QTLP and REIT
acknowledges, represents and agrees that as of the date hereof it has no
defenses, setoffs, claims, counterclaims or causes of action of any kind or
nature whatsoever with respect to the Loan Documents, the administration or
funding of the Loans or with respect to any acts or omissions of Agent or any of
the Lenders, or any past or present officers, agents or employees of Agent or
any of the Lenders, and each of QIPR, QTS Richmond TRS, QTLP and REIT does
hereby expressly waive, release and relinquish any and all such defenses,
setoffs, claims, counterclaims and causes of action, if any.

 

Section 13. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.

 

[Signatures on Next Page]

 

- 3 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to
Credit Agreement to be executed as of the date first above written.

 

  QIPR:       QUALITY INVESTMENT PROPERTIES RICHMOND, LLC, a Delaware limited
liability company         By: /s/ Shirley E. Goza   Name: Shirley E. Goza  
Title: Vice President, General Counsel and Secretary     (SEAL)         QTLP:  
    QUALITYTECH, LP, a Delaware limited partnership         By: QTS Realty
Trust, Inc. a Maryland corporation, its general partner         By: /s/ Shirley
E. Goza   Name: Shirley E. Goza   Title: Vice President, General Counsel and
Secretary     (SEAL)         QTS RICHMOND TRS:       QUALITY TECHNOLOGY SERVICES
RICHMOND II, LLC, a Delaware limited liability company         By: /s/ Shirley
E. Goza   Name: Shirley E. Goza   Title: Vice President, General Counsel and
Secretary           (SEAL)         REIT:       QTS REALTY TRUST, INC., a
Maryland corporation         By: /s/ Shirley E. Goza   Name: Shirley E. Goza  
Title: General Counsel & Secretary     (SEAL)

 

[Signatures Continue on Next Page]

 

 

 

 

[Signature Page to Sixth Amendment to Credit Agreement with Quality Investment
Properties Richmond, LLC et al.]

 

  regions bank, as Agent and as a Lender             By: /s/ Kerri L. Raines    
  Name: Kerri L. Raines       Title: Senior Vice President  

 

[Signatures Continue on Next Page]

 

 

 

 

[Signature Page to Sixth Amendment to Credit Agreement with Quality Investment
Properties Richmond, LLC et al.]

 

  BANK OF AMERICA, N.A.             By: /s/ Gary J. Katunas       Name: Gary J.
Katunas       Title: Senior Vice President  

 

[Signatures Continue on Next Page]

 

 

 

 

[Signature Page to Sixth Amendment to Credit Agreement with Quality Investment
Properties Richmond, LLC et al.]

 

  CITIZENS BANK, NATIONAL ASSOCIATION             By: /s/ Michelle Dawson      
Name: Michelle Dawson       Title: Vice President  

 

[Signatures Continue on Next Page]

 

 

 

 

[Signature Page to Sixth Amendment to Credit Agreement with Quality Investment
Properties Richmond, LLC et al.]

 

  TORONTO DOMINION (TEXAS) LLC             By: /s/ Savio Bozic       Name: Savio
Bozic       Title: Authorized Signatory  

 

 

 

